DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening of Prosecution
In view of the appeal brief filed on 09/07/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
Claim Objections
Claim 1 is objected to because of the following informalities: Line 8 reading “quantifying the EEG signal” should read --quantifying the EEG signals--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Line 17 reading “a subject” should read --the subject--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Line 18 reading “predetermined index” should read --predetermined index setpoint--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Line 4 reading “EEG signal” should read --EEG signals--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Line 5 reading “than the first control algorithm” should read --than the first refresh rate of the first control algorithm--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Line 2 reading “a subject’s” should read --the subject’s--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Line 9 reading “EEG signal” should read --EEG signals--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Line 19 reading “a subject” should read --the subject--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Line 20 reading “predetermined index” should read --predetermined index setpoint--. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Line 3 reading “EEG signal” should read --EEG signals--. Line 7 reading “EEG signal” should read --EEG signals--. Line 8 reading “EEG signal” should read --EEG signals--. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Line 5 reading “than the first control algorithm” should read --than the first refresh rate of the first control algorithm--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Line 2 reading “a subject’s” should read --the subject’s--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Line 1 reading “the algorithm(s)” should read --the algorithm--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Line 1 reading “the algorithm(s)” should read --the algorithm--.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Line 6 reading “at least one infusion pump” should read --at least one infusion pump or valve--.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Line 8 reading “than the first control algorithm” should read --than the first refresh rate of the first control algorithm--.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Line 5 reading “EEG signal” should read --EEG signals--. Line 6 reading “EEG signal” should read --EEG signals--. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Line 1 reading “the processor” should read --the at least one processor--.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Line 1 reading “the drug administration” should read --a drug administration--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Line 10 reading “a subject” should read --the subject--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Line 11 reading “predetermined index” should read --predetermined index setpoint--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 15 recites the limitation “further including at least two inputs adapted for connecting with the at least one processor at least two electroencephalogram (EEG) electrodes” in Lines 1-3. This limitation is unclear and grammatically incorrect. Examiner requests that the aforementioned limitation be rewritten for purposes of clarity. Claims 18 and 20 are rejected by virtue of their dependence on Claim 15. Appropriate correction and/or clarification is required. 
Claim 19 recites the limitation “with at least two infusion pump(s) and/or valve(s)” in Lines 1-2. It is unclear from this limitation whether these two pumps or valves are in addition to the “at least one infusion pump or valve” in Line 4 of independent Claim 14 or are the same pumps or valves as recited in Line 4 of independent Claim 14. Where the “at least two infusion pump(s) and/or valve(s)” are the same as those first recited in independent Claim 14, the limitation should be rewritten to make this distinction clear. For instance, the limitation “with at least two infusion pump(s) and/or valve(s) for delivering” can read --wherein the at least one infusion pump or valve is at least two infusion pumps or valves, the at least two infusion pumps or valves for delivering--. Appropriate correction and/or clarification is required.

Response to Arguments
Applicant’s arguments filed 09/07/2021 with respect to 112 new matter rejections of Claims 2 and 8 and 103 rejections of Claims 1-20 have been fully considered and are persuasive. As to independent Claim 1, the closest prior art of record comprised Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068) and further in view of Martin (USPGPub 2006/0009733). The closest prior art of record regarding independent Claim 7 
	As to independent Claim 14, the closest prior art of record comprised merely Bibian et al. (USPGPub 2011/0130675) in view of Burton et al. (USPGPub 2004/0193068). However, in an appeal conference held in response to an appeal brief dated 09/07/2021, it was determined that prior art Bibian in view of Burton fail to disclose at least one processor comprising at least two control algorithms that calculate the input of the at least one infusion pump based on a last available said electrophysiological sensor feedback signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; wherein the at least one infusion pump or valve is operated automatically based on the calculated input of said first control algorithm when the electrophysiological sensor feedback signal is available from the input, and based on the 
	With regards to 112 new matter rejection of both Claims 2 and 8, the Claim 2 limitation “wherein the processor comprises at least two control algorithms that maintain the apparatus in closed loop control and that calculate an input of the at least one infusion pump or valve based on both a last available EEG signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and wherein the at least one infusion pump or valve is further automatically operated in closed loop based on the calculated input of said first control algorithm when the EEG signal is available, and based on the calculated input of the said second control algorithm when the EEG signal is not available” as well as the Claim 8 limitation “wherein the processor comprises two control algorithms that maintain the apparatus in closed loop control and that calculate an input of the first infusion pump and/or valve based both on a last available EEG signal, the first control algorithm having a first refresh rate and the second control algorithm having a second refresh rate that is slower than the first control algorithm; and wherein the first infusion pump and/or valve is further automatically operated, in closed loop based on the calculated input of said first control algorithm when the EEG signal is available, and based on the calculated input of the said second control algorithm when the EEG signal is not available” have been determined by the appeal conference held in response to an appeal brief dated 09/07/2021 as sufficiently supported in Page 18 Lines 8-16 of the specification to a degree 

Applicant’s arguments filed 09/07/2022 with respect to indefinite rejection of Claims 1-13 for lack of antecedent basis in the term “the subject’s correct weight,” in Line 17 of Claim 1 and Lines 19-20 of Claim 7 have been fully considered and are persuasive. Amendments to the claims to have the aforementioned term now read “the subject’s weight” has mooted the 112 indefinite rejection and therefore, the 112 indefinite rejection of Claims 1-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
Claims 15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783